DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 11/21/2022 in which claim 16 is currently amended while claims 4 and 13 have been previously canceled. By this amendment, claims 1-3,5-12,14-22 are still pending in the application.
Terminal Disclaimer
The terminal disclaimer filed on 07/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPAT 10,784,495 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3,5-8,10-12,14-15 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over SWOISH US 2015/0064516 (cited by applicants) in view of Zhao WO 2013/090649A1.
Regarding claim 1, Swoish discloses and shows in Figs. 2-6, a battery array(battery assembly 50 [0046]), comprising: a sense lead assembly(60) including: a first wiring member(90) including a first voltage sense lead(60-1)(Figs. 2-3)([0037],[0047]); a printed circuit board (52) (PCB) ([0037])  connected to the first wiring member(90); and a first fuse(72) connected to the first voltage sense lead(60-1)([0013],[0014],[0032],[0046]-[0051]).
Swoish does not expressly teach the limitations of: the fuse being a removable fuse
However, Zhao discloses factual evidence and shows in Fig. 4, a removable fuse (140)(see ¶[0010],[0052]-[0053], and [0085]) connected to the first voltage sense lead(busbars 135,136; see Abstract; [0034],[0052])(note- the busbars 135, 136 form part of a fused electrical path that provides circuit protection using a serviceable fuse 140 (shown in Figure 4)).
Swoish and Zhao are battery system analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the serviceable and removable fuse of Zhao into the battery system of Swoish in order to yield the predictable results of providing the ability to protect the sensing circuits associated with each busbar and to further provide service to the fuses once damaged or blown, as per the teachings of Zhao (see ¶[0052]).
Regarding claim 2, Swoish in view of Zhao discloses all the claimed invention as set forth and discussed above in claim 1. Zhao further discloses, the battery array comprising a plurality of battery cells(54)([0003],[0014]), and the sense lead assembly(60) electrically connects the plurality of battery cells(54)(see Figs. 2-3).
Regarding claim 3, Swoish in view of Zhao discloses all the claimed invention as set forth and discussed above in claim 1. Swoish further discloses, wherein the first wiring member(90) is configured as a flat flexible cable or a flexible printed circuit(52)([0037],[0042]; see Figs. 2-3) and further, wherein the first voltage sense lead(60-1) extends inside the flat flexible cable or is applied on an external surface of the flexible printed circuit(52)(see Figs. 2-3) (see Zhao; ¶[0035], [0040], Figs. 2-4 and 11).
Regarding claim 5, Swoish in view of Zhao discloses all the claimed invention as set forth and discussed above in claim 1. Zhao further discloses, the battery array comprising a transition area provided on a mounting surface of the circuit board(106,116) and connected between the first voltage sense lead(135) and the first removable fuse(140)(see Zhao; Figs. 1 and 11).
Regarding claim 6, Swoish in view of Zhao discloses all the claimed invention as set forth and discussed above in claim 1. Swoish further discloses, wherein the first wiring member(90) connects between the printed circuit board(52) and a plurality of bus bars(58)([0050]; Figs. 2-3).
Regarding claim 7, Swoish in view of Zhao discloses all the claimed invention as set forth and discussed above in claim 1. Swoish further discloses, the battery array comprising at least one additional wire connected(92) between the printed circuit board(52) and a sense lead connector(66) ([0047])(see Figs. 2-3).
Regarding claim 8, Swoish in view of Zhao discloses all the claimed invention as set forth and discussed above in claim 7. Swoish further discloses, the battery array, wherein the sense lead connector(66) connects to an intermediate harness assembly or directly to a control module(68)(see Figs. 2-3).
Regarding claim 10, Swoish in view of Zhao discloses all the claimed invention as set forth and discussed above in claim 1. Swoish further discloses, wherein the first voltage sense lead(60-1) extends between a bus bar(58) and the first removable fuse(72)(see Figs. 2 and 6 with detail B)(See Zhao; Fig. 3).
Regarding claim 11, Swoish in view of Zhao discloses all the claimed invention as set forth and discussed above in claim 1. Zhao further discloses, wherein the sense lead assembly(busbars  135,136 include integrated thermistor assembly 144; Fig. 8) includes at least one thermistor(see Zhao, Fig. 8; ¶[0064]).
Accordingly claim 11 would have been obvious
Regarding claim 12, Swoish in view of Zhao discloses all the claimed invention as set forth and discussed above in claim 1. Swoish further discloses, wherein the sense lead assembly includes a second wiring member(92) having a second voltage sense lead(60-2), and further wherein the printed circuit board is centrally mounted between the first wiring member and the second wiring member(Zhao discloses and further wherein the printed circuit board (116) is centrally mounted between the first wiring member and the second wiring member; see Figs. 10, 15, and 17 and ¶[0016],[0034],[0037]-[0040],[0042]-[0044], and [0052])
Regarding claim 14, Swoish in view of Zhao discloses all the claimed invention as set forth and discussed above in claim 12. Zhao further discloses, the battery array(102), comprising a second removable fuse(140) mounted to the printed circuit board(116) and connected to the second voltage sense lead(136)(see Figs. 17-19).
Regarding claim 15, Swoish in view of Zhao discloses all the claimed invention as set forth and discussed above in claim 1. Swoish further discloses, wherein the sense lead assembly(60) is a component of a circuit connector system that is mounted at a top surface(substrate 56) of a battery array(50)([0036]-[0037],[0039]). Swoish in view of Zhao discloses all the claimed invention as set forth and discussed above in claim 1. Zhao further discloses, wherein the sense lead assembly(135) is a component of a circuit connector system(116) that is mounted at a top surface(tray assembly 104 has a tray 134; see abstract) of a battery array(102)([0036]-[0037],[0039])
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SWOISH US 2015/0064516(cited above by applicants) in view of Zhao WO 2013/090649A1 and in further view of Murowaki et al., (Murowaki) USPAT 6,280,205.
Regarding claim 9, Swoish in view Zhao does not teach the limitations of, wherein the printed circuit board includes at least one flexible retention arm for securing the printed circuit board to a plastic carrier of a circuit connector system.
Murowaki discloses and shows in Figs. 1-3, factual evidences of, wherein the printed circuit board(5) includes at least one flexible retention arm(7) for securing the printed circuit board(5) to a plastic carrier of a circuit connector system(col. 3, lines 5-43).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included in the battery assembly of Swoish in view of Zhao, a printed circuit board that includes at least one flexible retention arm for securing the printed circuit board to a plastic carrier of a circuit connector system. The motivation for doing so is to provide a proper positioning of the lead terminals from the connector body as to be inserted into respective through holes of the flexible member. The advantages for doing so is to enable the conductive paths of the flexible member to be electrically connected to a wiring pattern on the printed circuit board.
Accordingly claim 9 would have been obvious.
Allowable Subject Matter
Claims 16-22 are allowed.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination,
As in claim 16: A battery array, comprising among other patentable features, a grouping of battery cells; and a sense lead assembly connected to the grouping of battery cells, wherein the sense lead assembly includes: a first wiring member including a first voltage sense lead; a second wiring member including a second voltage sense lead; a printed circuit board (PCB) connected to the first and second wiring members, wherein the PCB is comprised of a first material and the first and second wiring members are comprised of a second, different material; a first removable fuse connected to the first voltage sense lead; a second removable fuse connected to the second voltage sense lead; a sense lead connector; a first additional wire connecting the sense lead connector to the PCB; and a second additional wire connecting the sense lead connector to the PCB, wherein the first additional wire is separate and distinct from any portion of the first wiring member, and the second additional wire is separate and distinct from any portion of the second wiring member.
Claims 17-18,20-22 depend either directly or indirectly from claim 16 and thus are also allowed for the same reasons.
As in claim 19: A battery array, comprising among other patentable features, a grouping of battery cells; and a sense lead assembly connected to the grouping of battery cells, wherein the sense lead assembly includes: a first wiring member including a first voltage sense lead; a second wiring member including a second voltage sense lead; a printed circuit board (PCB) connected to the first and second wiring members, wherein the PCB is comprised of a first material and the first and second wiring members are comprised of a second, different material; a first removable fuse connected to the first voltage sense lead; a second removable fuse connected to the second voltage sense lead; a sense lead connector; a first additional wire connecting the sense lead connector to the PCB; and a second additional wire connecting the sense lead connector to the PCB, wherein the sense lead assembly comprises a third voltage sense lead, a third removable fuse connected to the third voltage sense lead, a fourth voltage sense lead, and a fourth removable fuse connected to the fourth voltage sense lead.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-22 have been considered but are moot since claims 16-22 have been found allowable.
Applicant's arguments filed 11/21/2022 with respect to claims 1-15 have been fully considered but they are not persuasive. Regarding claim 1, Applicant’s representative argues that:
To establish a prima facie case of obviousness, the teachings of the prior art should have suggested the claimed subject matter to the person of ordinary skill in the art, and all the claim limitations must be taught or suggested in the references cited by the Examiner. In re Kotzab, 217 F.3d 1365, 1370 (Fed. Cir. 2000). In this case, none of the claims can be obvious because the asserted combination of prior art fails to teach or suggest each feature required by the claims. 
Examiner respectfully disagrees and submits that an explicit or implicit teaching, suggestion, or motivation to combine two prior art references to form the claimed combination may demonstrate obviousness, but proof of obviousness does not depend on or require showing a teaching, suggestion, or motivation to combine. Furthermore, all the claimed limitations are taught by Swoish except a removable fuse. However, Zhao discloses factual evidence and shows in Fig. 4, a removable fuse (140)(see ¶[0010],[0052]-[0053], and [0085]) connected to the first voltage sense lead(busbars 135,136; see Abstract; [0034],[0052])(note- the busbars 135, 136 form part of a fused electrical path that provides circuit protection using a serviceable fuse 140 (shown in Figure 4)). Zhao further provides the motivations to combining his teachings into the battery assembly of Swoish in order to yield the predictable results of providing the ability to protect the sensing circuits associated with each busbar and to further provide service to the fuses once damaged or blown, as per the teachings of Zhao (see ¶[0052]).
Therefore rejections have been maintained where arguments were found less persuasive.
Applicant’s representative further argues that:
Even assuming one would incorporate the fuse 140 into Swoish, there is still no teaching or suggestion for further connecting the fuse 140 to the alleged sense lead 60 of Swoish.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, in  ¶[0052], Zhao teaches that it would have been obvious to combine his teachings into the battery assembly of Swoish. The motivation for doing so is provide the ability to protect the sensing circuits associated with each busbar and to further provide service to the fuses once damaged or blown, as per the teachings of Zhao (see ¶[0052]).
As per applicant’s representative arguments that:
 The Examiner's proposed modifications appear to be constructed out of pure hindsight bias.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore rejections have been maintained where arguments were found not persuasive.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
US 2018/0351151 to Reingruber et al., (Reingruber) discloses the general state of the art regarding busbar and battery module having such a busbar.
US 2016/0149192 to Motokawa discloses a battery unit.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        December 3, 2022